Citation Nr: 0215423	
Decision Date: 10/31/02    Archive Date: 11/06/02

DOCKET NO.  99-25 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for urethral stricture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The appellant served on active duty for training from July to 
December 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that found that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for a left kidney disorder 
and that denied service connection for prostatitis and 
urethral stricture.  

In May 2001, the appellant gave sworn testimony before the 
undersigned Board member in Washington, D.C.  A transcript of 
that hearing is of record.  

In a statement received in September 2002, the appellant 
withdrew from appellate consideration the issues of whether 
new and material evidence has been submitted to reopen a 
claim for service connection for a left kidney disorder and 
entitlement to service connection for prostatitis.  
Accordingly, those issues will not be addressed in this 
decision.  See 38 C.F.R. § 20.204(b), (c) (2002).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The appellant has a urethral stricture as a consequence 
of a blow to the groin area during his period of active duty 
for training.  


CONCLUSION OF LAW

Urethral stricture was incurred during active duty for 
training.  38 U.S.C.A. §§ 101(24), 106, 1131 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.6, 3.303 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096, became effective during the 
pendency of this appeal, the Board finds it unnecessary to 
address its applicability to this appeal in view of the 
disposition reached herein, which constitutes a complete 
grant of the benefit sought.  

The appellant contends - and essentially testified - that he 
has urethral stricture that was acquired as a result of a 
kick in the groin during his period of active duty for 
training.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated while 
performing active duty for training or injury incurred or 
aggravated while performing inactive duty training.  
38 U.S.C.A. §§ 101(24), 106, 1131; 38 C.F.R. §§ 3.6, 3.303.  
The United States Court of Appeals for the Federal Circuit 
has held that "a veteran seeking disability benefits must 
establish
 . . . the existence of a disability [and] a connection 
between the veteran's service and the disability."  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  See D'Amico v. 
West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000) (to same effect).  

The appellant's enlistment examination in May 1978 was 
negative for complaints or findings of urethral stricture.  

The appellant submitted a copy of the report of his 
examination for separation dated October 2, 1978, which 
contains a written notation, apparently by the examining 
physician, that the appellant had sustained "[t]rauma - 
[g]roin Sep 78 - RBCs urine - UA Sep 78 - WNL."  This entry 
indicates that the appellant sustained trauma to his groin in 
September 1978 with red blood cells in his urine but with a 
urinalysis that was within normal limits at that time.  

The service medical records show that the appellant was 
admitted to a service hospital in November 1978 with gross 
hematuria not associated with accident or exercise.  He had 
never had hematuria before and had no history of urinary 
infection or urinary stone.  His urine showed microscopic 
hematuria.  A physical examination during hospitalization was 
within normal limits.  A renal scan showed no evidence of 
right renal function.  Other tests showed erythema in the 
prostatic urethra, and the appellant's hematuria was 
attributed to his prostatitis.  The final diagnoses were 
prostatitis and congenital absence of the right kidney.  

A DA Form 2173 (Statement of Medical Examination and Duty 
Status) dated in November 1978 shows that the appellant went 
on sick call and was admitted to a service hospital on 
November 7, 1978, for a non-functioning right kidney.  A blow 
to the groin area was not mentioned.  The record shows that 
he was separated from active duty in December 1978 due to 
physical disability.  

A cystoscopy privately performed in June 1994 showed a mild 
urethral stricture, while a private retrograde urethrogram in 
September 1994 showed a normal urethra and culminated in an 
impression of prostatitis.  In a progress note dated in July 
1994, however, Dr. Spivey indicated that no urethral 
stricture was shown following a complete urologic work-up.  

A clinic note by Dr. Pearson in April 1996 shows that the 
appellant was referred for evaluation of left flank 
discomfort.  It was reported that from 1993 to 1995, the 
appellant had had an unremarkable genitourinary work-up, 
except for the absence of a right kidney.  It was further 
reported that he gave a history of having developed 
discomfort in the Army and was evaluated and told that he had 
stricture of the urethra.  Dr. Pearson said that it was then 
discovered that he had a solitary kidney, and he was given a 
medical discharge.  

In a statement dated in August 1997, a service comrade 
described as "AST at Unit at time of Discharge" reported 
that the appellant was sent home from Fort Benning, Georgia, 
to the Armory in McMinnville, Tennessee, having been 
discharged due to a medical condition.  The appellant said 
that he had been hit in the groin area and had gone on sick 
leave.  He said that he was admitted to a service hospital, 
where it was discovered that he had an absent right kidney.  
The appellant was discharged from the National Guard due to 
this condition.  

O. S. Spivey, Jr., M.D., said in a statement dated in July 
2000 that the appellant had persistent urologic complaints of 
difficulty voiding with occasional painful urination.  He had 
been previously evaluated with cystoscopy and had been found 
to have a mild stricture of the inferior urethra.  His 
clinical history was positive "for an apparent injury to the 
groin while in the military."  Dr. Spivey said that "the 
sustained traumatic blow to the perineum" could account for 
a urethral stricture.  Dr. Spivey said that "in this 
scenario his stricture would certainly be service 
connected."  Other possible etiologies, Dr. Spivey said, 
"would be urethritis most commonly post-gonococcal," but 
added that "I have no medical documentation of this."  

A letter from Dr. Spivey dated in May 1996 was to similar 
effect.  Dr. Spivey stated that the appellant "related to me 
that he was hit in the scrotum and genitalia while in 
military service and this certainly could lead to a urethral 
stricture.  This certainly is a reasonable explanation for 
the history of urethral stricture."  

In an undated letter, Dr. Spivey said that when he last 
examined the appellant in November 2000, he did not have the 
appellant's Army records verifying that the appellant had 
been accidentally kicked while in service.  "Since that 
time, [the appellant] has obtained these records and I have 
reviewed them.  They do show he was kicked in the groin [in] 
September 1978."  

The report of a private renal ultrasound conducted in October 
2000 indicates that the appellant gave history of having been 
kicked in the groin area in 1978.  

The appellant underwent a VA genitourinary examination in 
February 2002.  The examiner indicated that he had reviewed 
the claims file.  The appellant complained of left flank pain 
and a "forked stream" that he said he had had since 
service.  The examiner stated that his review showed that the 
appellant was injured in August 1978, when he sought 
treatment at Fort Leonard Wood, Missouri.  The examiner noted 
that the appellant was seen for blood in his urine in 
September 1978 and indicated that this was noted on the 
appellant's separation examination the following month.  

The examiner observed that during the appellant's urologic 
work-ups over the years, he was noted to have a thickened 
bladder wall "which could be consistent with having to work 
against ahead [sic] of obstruction."  It was reported that 
the appellant was taken to a rest room, where a #16 catheter 
was inserted "and it did hang up in the anterior urethra 
over the area there was noted to be slightly scarred and then 
advanced into the bladder.  His residual urine was only 5-10 
[cubic centimeters] and on removing the catheter [a] small 
amount of bleeding was encountered."  The examiner's 
impression was that the appellant's service medical records 
revealed definite evidence of sustained trauma to his 
external genitalia and urethra, which were treated by several 
service physicians in October [1978] at Fort Leonard Wood.  
The examiner noted that the appellant was medically 
discharged in December [1978] once it was determined that he 
had congenital absence of his right kidney.  He later 
developed a urethral stricture, which was an ongoing problem.  
It was noted that he had been consulting a urologist on and 
off since separation.  Currently, the examiner said, the 
appellant had evidence of a urethral stricture, as 
demonstrated by the passage of the catheter, which negated 
the misinterpretations that retrograde urethrograms and 
voiding cystourethrograms could suggest.  The examiner thus 
concluded that the appellant had a urethral stricture that 
had existed since service.  The examiner noted that the 
appellant's physical examination prior to entry on active 
duty for training was "totally normal" with no complaints 
referable to his genitourinary system.  The examiner 
concluded that the appellant therefore acquired the claimed 
disability in service.  

The record thus reveals trauma to the groin area in service, 
what amounts to a continuity of symptomatology since service 
with respect to the claimed disability, and competent 
evidence attributing his current urethral stricture to the 
blow in service.  Competent medical evidence "means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions."  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(a)(1)). 

The most telling evidence weighing against the claim for 
service connection is the November 1978 report of 
hospitalization, which does not mention any trauma to the 
groin region or reflect any findings of urethral stricture.  
However, the medical opinions of record indicate the 
subsequent development of urethral stricture, and it is 
possible that the history elicited on admission simply 
overlooked the previous groin trauma.  In these 
circumstances, the Board will accord the appellant the 
benefit of the doubt and find that he has a urethral 
stricture that originated in service.  38 U.S.C.A. § 5107(b).  
It follows that his claim for service connection for urethral 
stricture must be granted.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 54-58 (1990).  


ORDER

Service connection for urethral stricture is granted.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

